DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/10/21 has been entered.  Claims 2, 5, 7- 12, 15 and 17- 21 are amended.  Claims 4 and 14 are canceled.  Claims 2- 3, 5, 7- 13, 15 and 17- 21 are pending and being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 3/22/21.
The application has been amended as follows: 
13.  (Currently Amended) The system of claim 12, wherein the plurality of ridges and recessed portions extend longitudinally.

Reasons for Allowance
Claims 2- 3, 5, 7- 13, 15 and 17- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2 and 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a third restraint disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/K.R/           Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771